DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
	With regard to the amendments and arguments stemming there from regarding the tip/tilt mirror feature and how it differs from the art of record, the examiner respectfully disagrees, as it stands mentioning angles and a tip/tilt feature is not enough to overcome the art of record which includes both of these as seen in the figures as well as newly mentioned paragraphs detailed below. As such the rejection is believed to be proper and has been restated below to include the limitations added by the amendments.
	With regard to claim 1 and the other independent claims the angles mentioned dealing with an x and y plane, figure 5a clearly shows an x/y mirror array.
	With regard to the mirrors having different angles, [0041]; states the use of “a Hadamard or other coded aperture in the reflection of light from the light source to the target or to illuminate a number of spatially separate portions of the target by controlling a corresponding number of spatially separate mirrors of the micromirror device.” And 107 of the target 105 could be illuminated and imaged simultaneously by controlling a corresponding plurality of spatially separated mirrors of the MD 150 to reflect the first illumination 121 toward the plurality of the regions of the target 105. The mirrors 151, 153 of the MD 150 could be controlled according to some other pattern, e.g., to approximate some other coded aperture on the focal surface 157 of the MD 150.” Lending to the idea of different angles being used to enact the different patterns necessary to create the coded aperture.
	Therefore the rejection is believed to be proper with regard to the independent claims.

	With regard to claim 10 and the limitation “wherein the image processor determines a mapping between the scene and an image detected by the image sensor”
In addition to the paragraph mentioned below. The examiner would like to point to element 908 of figure 9, “determine spectrographic information for a particular region of the target based at least on the first image of the target.” This would be mapping of the image.
	Therefore the rejections are believed to be proper and have been repeated below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-12 and 14-16, 18-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acosta (US 20160202178).

With regard to claim 1, Acosta teaches a coded aperture imaging system, in at least figure 1, comprising: a mirror system (150) for reflecting light from a scene, the mirror system comprising reflector elements (151, 153) that are positioned at different angles (151 different from 153) with respect to each other relative to a plane of the mirror system (157) in which the reflector elements have different combinations of rotation around an x axis, angle θ, and rotation around a y axis, angle φ ([0098]-[0099]); an object lens system (141) for collecting the light from the mirror system (150); and an image sensor (130) for detecting the light from the objective lens (141), wherein the different angles of the reflector elements fall within a range in which the light from the scene is reflected by the reflector elements within a numerical aperture of the objective lens system to replicate an image of the scene several times on the image sensor (Fig. 

With regard to claim 3, Acosta teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Acosta further teaches, a micromirror array, in at least figure 1 and 4, wherein at least some of the reflector elements (405) are spaced away from the plane (400) of the mirror system.

With regard to claim 4, Acosta teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Acosta further teaches, a micromirror array, in at least [0098], wherein the reflector elements are each planar mirrors.

With regard to claim 5, Acosta teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Acosta further teaches, a micromirror array, in at least [0071], wherein the mirror elements are supported on an absorbing substrate.

With regard to claim 7, Acosta teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Acosta further teaches, a micromirror array, in at least [0017-0019] and figures 1 and 4, wherein the mirror system comprises a micro electromechanical system (MEMS) tip/tilt mirror array.



With regard to claim 9, Acosta teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Acosta further teaches, a micromirror array, in at least [0129] and figure 1, further comprising an image processor for recovering the image of the scene based on the positioning of the reflector elements.

With regard to claim 10, Acosta teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 9, wherein Acosta further teaches, a micromirror array, in at least [0129] wherein the image processor determines a mapping between the scene and an image detected by the image sensor.

With regard to claim 11, Acosta teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Acosta further teaches, a micromirror array, in at least [0128 and 129], wherein only a portion of an image detected by the image sensor is transmitted by the image processor to effect image compression of the scene.

With regard to claim 12, Acosta teaches a coded aperture, in at least figure 1, imaging method, comprising: reflecting light (150) from a scene with reflector elements 

With regard to claim 14, Acosta teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 12, wherein Acosta further teaches, the method of using a micromirror array, in at least figure 1, wherein at least some of the reflector elements (151, 153) are spaced away from the plane of the mirror system (150).

With regard to claim 15, Acosta teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 12, wherein Acosta further teaches, the method of using a micromirror array, in at least [0098], wherein the reflector elements are each planar mirrors.



With regard to claim 18, Acosta teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 12, wherein Acosta further teaches, the method of using a micromirror array, in at least figure 1, wherein the image sensor (130) is located at a focal distance of the object lens (144).

With regard to claim 19, Acosta teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 12, wherein Acosta further teaches, the method of using a micromirror array, in at least [0129] and figure 1, further comprising recovering the image of the scene based on the positioning of the reflector elements.

With regard to claim 20, Acosta teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 12, wherein Acosta further teaches, the method of using a micromirror array, in at least [0128 and 129], further comprising determining a mapping between the scene and an image detected by the image sensor.



With regard to claim 22, Acosta teaches a coded aperture imaging method, in at least figure 1, comprising: detecting light from a known scene through a coded aperture ([0041]); determining a mapping of the aperture using machine learning ([0128 and 0129]).

With regard to claim 23, Acosta teaches a coded aperture imaging method, in at least figure 1 and [0052], wherein the image sensor is placed within the Fraunhofer regime of an optical field (the received light could be transmitted through or reflected from a diffraction grating configured to transmit or reflect light at different wavelengths in 

With regard to claim 24, Acosta teaches a coded aperture imaging method, in at least figure 1, wherein the distance to the scene is at least 10 times larger than a diameter of the objective lens system (distance in system representation is fairly large).

With regard to claim 25, Acosta teaches a coded aperture imaging method, in at least figure 1 and [0041], wherein parts of the image sensor requiring an image detected by the image sensor to be decoded to recover an actual image of the scene (scene reconstructed after scanning).

With regard to claim 26, Acosta teaches a coded aperture imaging method, in at least figure 1 and [0063], wherein each of the reflector elements comprise one or more θ torsion arms and one or more φ torsion arms, which are connected to each other via a gimbal ring.

With regard to claim 27, Acosta teaches a coded aperture imaging method, in at least figure 1 and [0097-0100], wherein the mirror system comprises more than 1000 reflector elements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872